Duffel, J.
A default was entered in this case on the 5th of April, 1859, when the court adjourned to the 7th of April, 1859. The default was confirmed on the 8th of April, 1859.
The declaration of the Judge, in the judgment of confirmation, that two judicial days had elapsed, does not, of itself, make full proof the fact, and the contrary appears from the minutes of the court.
It is, therefore, ordered, that the judgment of the District Court be reversed, and that the cause be remanded back for further proceedings according to law, and with direction to place it on the docket of the lower court, in the position in which it stood on the 8th of June, 1859, before tho judgment; the plaintiff paying the costs of the appeal.